Appeals by defendant from (1) a judgment of the Supreme Court, Westchester County, rendered January 18, 1979, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence, and (2) an order of the same court, dated June 9, 1980, denying his motion pursuant to CPL 440.10 to vacate his judgment of conviction. Leave to appeal from the order is hereby granted by Mr. Justice O’Connor. Judgment and order affirmed. Whether a Judge has properly accepted a plea depends on the circumstances of the specific case (People v Francis, 38 NY2d 150). There is no uniform mandatory catechism required of pleading defendants (People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067). The record discloses that defendant’s constitutional rights were respected and that he knowingly and voluntarily waived them (cf. People v Bryan DD., 76 AD2d 963; People v Biauce, 55 AD2d 692). Although defendant had not sought leave to appeal from the order denying his motion to vacate the judgment, we *1005have granted such leave and affirm the order. We note that the issues raised with respect to the order are similar to those raised on the appeal from the judgment. Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.